Citation Nr: 1506641	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-50 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a the residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971 and from October 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran had a personal hearing at the Houston RO in April 2012.  The Board remanded this claim in June 2012 and October 2013 for additional development.  As it is not clear that development has been conducted, this matter must again be 
REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board's previous remand directives asked that clinical or inpatient records from the hospital at Camp Pendleton for 1969 should be obtained.  While there are numerous requests for "all" of his service treatment records (STRs), these types of records would not be among his STRs and must be separately requested.  The record does not clearly indicate that these records were requested at all, and there is no record of a response.  If these records are unobtainable, the Veteran must be informed pursuant to the provisions of 38 C.F.R. § 3.159(e).

An additional medical opinion must also be obtained.  The VA examiner was directed to provide an opinion with the assumption that the Veteran experienced a fall in excess of 100 feet while out on operations north of DaNang in the Republic of Vietnam.  Instead, the VA examiner based his opinion on the lack of records of a fall or any treatment for a back disorder while in service.  While his opinion may take the lack of records into consideration, this is an insufficient rationale to deny service connection.  An addendum opinion must be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, any records of the Veteran's treatment at the hospital at Camp Pendleton for 1969. It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  The record clearly contains searches for 1968, but not 1969.  If such search was already conducted, place the appropriate documentation into his file.  If the records were not available, then this should be documented for the record, and the Veteran should be so advised.  
38 C.F.R. §§ 3.159(c) and (e).

2.  Make arrangements for the VA examiner that conducted the July 2012 compensation examination to complete an addendum opinion.  If that examiner is not available, forward the Veteran's files to another appropriate examiner for an opinion on the likelihood that any incident, including as described by the Veteran, caused his current back disorder.  In the event that a new examiner must be designated, a complete examination may need to be conducted, but that will be left to the designee's discretion as to whether that should be scheduled.

After a complete review of the records and the Veteran's statements about what happened in service, the examiner is asked to provide an opinion of whether it is as likely as not (50 percent or more probability) that the Veteran's fall in service caused his current back disability.  A complete explanatory rationale must accompany all opinions.  The examiner is advised that his STRs, at the time of this remand, do not contain a description of the fall, but this is not dispositive of the claim.  

He alleges while engaged in Operation Mandolin Thrust in a steep, rugged, mountainous area north of DaNang, he slipped and fell in excess of 100 feet with a 75-pound pack on his back.  He claims that he did not initially seek treatment for the injury because, at the time it occurred, he was an artillery forward observer in combat and could not be relieved of his duties.  He contends that, later, he was medivaced to the Naval Hospital in DaNang for examination and then returned to duty.  As the Veteran was a Field Radio Operator in Vietnam, this incident is consistent with the circumstances and conditions of such service, and the examiner is directed to take this allegation under consideration.  38 C.F.R. § 3.309(d).  Records from the Naval Hospital in DaNang are not available

Further, the Veteran alleges that the has had persistent symptoms of pain since this incident occurred.  The examiner is asked to take this statement under consideration in forming any opinion, as well, with the reminded that the Board ultimately makes determinations of credibility.  

3.  Ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327(a).

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



